Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendment and response after final rejection filed 1/25/22 is acknowledged and has been entered.  

2.  The terminal disclaimers filed on 1/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 7,803,376, US 9,067,997, US 9,333,255, US 8,551,483, US 9,090,876, or US 10,059,765 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

3.  Applicant is reminded of Applicant's election without traverse of Group IV and the species of cancer in Applicant’s amendment and response filed 7/20/20 and Applicant's election with traverse of species of naked humanized antibody comprising the CDRs of the DF200 antibody in Applicant’s amendment and response filed 11/23/20.  Applicant is reminded that the species of a chimeric or humanized version of DF200 had also been included in examination.

Claims 42, 57-63, 65, 66, 68 and 70-78 are presently being examined as they read upon the claimed method wherein the step administers a naked humanized or chimeric antibody or antigen binding fragment thereof comprising the CDRs of the DF200 antibody or that administers the DF200 antibody.  

3.  Applicant’s amendment filed 1/25/22 has overcome the prior rejection of record of claim 65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has added the limitation ‘deposited as “CNCM I-3224”.

4.  Applicant’s terminal disclaimer filed 1/25/22 is sufficient to overcome the prior rejection of record of claims 42 and 57-63 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18-30 of U.S. Patent No. 9,067,997.

5.  Applicant’s terminal disclaimer filed 1/25/22 is sufficient to overcome the prior rejection of record of claims 42, 57-63 and 65, 66, 68, 70-73, 77 and 78 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,551,483.  



7.  Applicant’s terminal disclaimer filed 1/25/22 is sufficient to overcome the prior rejection of record of claims 42, 57-63, 65, 66, 68 and 70-76 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,803,376.

8.  Applicant’s terminal disclaimer filed 1/25/22 is sufficient to overcome the prior rejection of record of claims 42, 57-63, 65, 66, 68 and 70-78 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,059,765. 

9.  Applicant’s terminal disclaimer filed 1/25/22 is sufficient to overcome the prior rejection of record of claims 42, 57-63, 65, 66, 68 and 70-78 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,090,876.

REASONS FOR ALLOWANCE

10.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 42, 57-63, 65, 66, 68 and 70-78 are pending and are allowable.

     b. The terminal disclaimers filed 1/25/22 over U.S. Patent Serial No. US 7,803,376, US 9,067,997, US 9,333,255, US 8,551,483, US 9,090,876, or US 10,059,765 are acceptable.

    c. The claimed method of potentiating NK cell activity in a human patient in need thereof comprising administering the recited monoclonal antibody or fragment thereof is not taught or suggested by the prior art.  Because the administered antibody or fragment thereof binds at least two different KIR inhibitory receptor types (KIR2DL1 and KIR2DL2/3), the method is useful in the majority of the human population.

     d. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644